     Case 1:17-cv-07495-PGG-GWG Document 94 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARAY DOKUM VE MADENI AKSAM
SANAYI TURIZM A.S.,                                                 ORDER

                           Plaintiff,                         17 Civ. 7495 (PGG)

                   – v.–

MTS LOGISTICS INC.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule shall apply to the parties’

proposed motions for summary judgment (Dkt. Nos. 92, 93):

              1. Defendant’s motion for summary judgment shall be due August 20, 2020.

              2. Plaintiff’s combined motion for summary judgment and opposition to

                 Defendant’s motion shall be due September 21, 2020.

              3. Defendant’s combined reply in support of its motion, if any, and opposition to

                 Plaintiff’s motion shall be due October 5, 2020.

              4. Plaintiff’s reply in further support of its motion, if any, shall be due October

                 19, 2020.

Dated: New York, New York
       July 20, 2020
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
